Exhibit 10.1

AMENDMENT No. 2, dated as of January 16, 2014 (this “Amendment”), to the Credit
Agreement dated as of January 30, 2012 and amended as of February 5, 2013, among
SUMMIT MATERIALS, LLC, a Delaware limited liability company (the “Borrower”),
the Guarantors party thereto, the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
BANK OF AMERICA, N.A., as Administrative Agent (the “Administrative Agent”),
Collateral Agent, L/C Issuer and Swing Line Lender and the other parties thereto
(as amended, restated, modified and supplemented from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.01 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. (a) The following two definitions shall be added to
Section 1.01 of the Credit Agreement:

“Amendment No. 2 Effective Date” means January 16, 2014.

“Senior Unsecured Notes” means $260,000,000 in aggregate principal amount of the
Borrower’s senior unsecured notes due 2020 and any Registered Equivalent Notes
having substantially identical terms and issued pursuant to the Senior Notes
Indenture in exchange for the initial unregistered senior unsecured notes.”

(b) The definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended to add the words “, the Senior Unsecured Notes”
following the words “the Senior Notes” to clause (c) thereof.

(c) The definition of “Permitted Ratio Debt” in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:

“Permitted Ratio Debt” means Indebtedness of the Borrower or any of its
Subsidiaries, provided that (a) immediately after giving Pro Forma Effect
thereto and to the use of the proceeds thereof (and for purposes of any
calculations under this definition, the cash proceeds of such incurrence shall
not be permitted to reduce the Consolidated Total Net Debt, Consolidated First
Lien Net Debt or Consolidated Secured Net Debt), (i) no Event of Default shall
be continuing or result therefrom, (ii) the Borrower and its Subsidiaries will
be in Pro Forma Compliance with the covenants set forth in Section 7.11,
(iii) the Total Leverage Ratio is no greater than 5.75 to 1.00 (excluding, for
purposes of calculating such ratio under this clause (iii), Revolving Credit
Loans borrowed for seasonal working capital requirements in an amount not to
exceed $50,000,000), (iv) if such



--------------------------------------------------------------------------------

Indebtedness is secured (1) the Secured Leverage Ratio is no greater than 3.50
to 1.00 (excluding, for purposes of calculating such ratio under this clause
(iv), Revolving Credit Loans borrowed for seasonal working capital requirements
in an amount not to exceed $50,000,000), (2) if such Indebtedness is incurred or
guaranteed on a secured basis by a Loan Party, such Indebtedness shall be in the
form of debt securities or Indebtedness that is not a credit facility that could
have been incurred as an Incremental Term Loan or Revolving Commitment Increase,
(3) it shall have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the Borrower are not materially less
favorable (when taken as a whole) to the Borrower than the terms and conditions
of the Loan Documents (when taken as a whole) and (4) such Indebtedness is
subject to an Intercreditor Agreement, (v) such Indebtedness does not mature or
have scheduled amortization payments prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred or the maturity date of such Indebtedness can be extended subject to
any customary conditions to a date that is ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred and (vi) any such
Indebtedness incurred by a Subsidiary that is not a Loan Party, together with
any other Indebtedness incurred by a Subsidiary that is not a Loan Party
pursuant to Section 7.03, does not exceed in the aggregate at any time
outstanding the greater of $35,000,000 and 2.50% of Consolidated Total Assets,
in each case determined at the time of incurrence.”

(d) Section 2.05(b)(viii) of the Credit Agreement is hereby amended and restated
as follows:

“Prepayment Premium. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the date that is six months after the
Amendment No. 2 Effective Date, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Term Lender with outstanding Term B Loans
which are repaid, prepaid or amended pursuant to such Repricing Transaction
(including each Term Lender that withholds its consent (to the extent such
consent is required) to such Repricing Transaction and is replaced pursuant to
Section 3.07), a fee in an amount equal to 1.0% of the aggregate principal
amount of all Term B Loans prepaid (or replaced) or that are subject to an
effective reduction of the Applicable Rate pursuant to such Repricing
Transaction, as applicable. Such fees shall be due and payable upon the date of
the effectiveness of such Repricing Transaction.”

(e) Section 2.14(a) of the Credit Agreement is hereby amended by replacing the
words “3.00 to 1.00” with the words “3.50 to 1.00”.

(f) Section 6.02(c) of the Credit Agreement is hereby amended to add the
following proviso at the end thereof “; provided that notwithstanding the
foregoing, the obligations in this Section 6.02(c) may be satisfied if such
information is publicly available on EDGAR”.

(g) Section 7.01(w) of the Credit Agreement is hereby amended by replacing the
words “3.00 to 1.00” with the words “3.50 to 1.00”.

 

-2-



--------------------------------------------------------------------------------

(h) Section 7.03(t) of the Credit Agreement is hereby amended to add the words
“and the Senior Unsecured Notes” following the words “the Senior Notes”.

(i) Section 7.09(xiii) of the Credit Agreement is hereby amended to add the
words “, the Senior Unsecured Notes” following the words “the Senior Notes”.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date (as
defined below), after giving effect to this Amendment, (i) no Default exists and
is continuing and (ii) all representations and warranties contained in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof, as though made on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date (provided that representations and warranties that are qualified by
materiality are true and correct (after giving effect to any qualification
thereof) in all respects on and as of the date hereof or as of the specifically
referenced earlier date, as the case may be).

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 2 Effective Date”) that the following conditions
have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders and each Loan Party;

(ii) Fees. The Borrower shall have paid or caused to be paid a consent fee for
the account of each Lender (other than Defaulting Lender) that has returned an
executed signature page to this Amendment to the Administrative Agent at or
prior to 5:00 p.m. New York time on January 9, 2014 in the amount of 0.10% of
such Lender’s Commitments and Loans. The Administrative Agent shall have
received all expenses required to be paid or reimbursed under Section 10.04(a)
of the Credit Agreement for which invoices have been presented a reasonable
period of time prior to the Amendment No. 2 Effective Date; and

(iii) Representations and Warranties. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower dated the
Amendment No. 2 Effective Date certifying that (a) all representations and
warranties shall be true and correct in all material respects on and as of the
Amendment No. 2 Effective Date (although any representations and warranties
which expressly relate to a given date or period shall be required to be true
and correct in all material respects as of the respective date or for the
respective period, as the case may be), before and after giving effect to this
Amendment, as though made on and as of such date and (b) no Default shall have
occurred and be continuing.

 

-3-



--------------------------------------------------------------------------------

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 5. Applicable Law.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Security Documents. This Amendment shall
constitute a

 

-4-



--------------------------------------------------------------------------------

Loan Document for purposes of the Credit Agreement and from and after the
Amendment No. 2 Effective Date, all references to the Credit Agreement in any
Loan Document and all references in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

Section 8. WAIVER OF RIGHT TO TRIAL BY JURY.

THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION HEREOF.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SUMMIT MATERIALS, LLC

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC

SUMMIT MATERIALS FINANCE CORP.

SUMMIT MATERIALS HOLDINGS II, LLC

SUMMIT MATERIALS CORPORATIONS I, INC.

B&B RESOURCES, INC.

ELAM CONSTRUCTION, INC.

HAMM, INC.

N.R. HAMM CONTRACTOR, LLC

N.R. HAMM QUARRY, LLC

RK HALL, LLC

R.K. HALL CONSTRUCTION, LTD.

By: RKH Capital, L.L.C., its general partner

SCS MATERIALS, L.P.

By: RKH Capital, L.L.C., its general partner

B&H CONTRACTING, L.P.

By: RKH Capital, L.L.C., its general partner

RKH CAPITAL, L.L.C.

CON-AGG OF MO, L.L.C.

HINKLE CONTRACTING COMPANY, LLC

BOURBON LIMESTONE COMPANY

KILGORE COMPANIES, LLC

CORNEJO & SONS, L.L.C.

AUSTIN MATERIALS, LLC

INDUSTRIAL ASPHALT, LLC

By:   /s/ Anne L. Benedict Name:   Anne L. Benedict Title:   Secretary
CONTINENTAL CEMENT COMPANY, L.L.C. By:   /s/ Mark Strieker Name:   Mark Strieker
Title:   VP- Finance & Administration

[Signature Page to Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, L/C

Issuer, Swingline Lender and a Lender

By:   /s/ James B. Meanor II   Name:   James B. Meanor II   Title:   Managing
Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

[FORM OF LENDER SIGNATURE PAGE; LENDER SIGNATURE PAGES ON FILE WITH

THE ADMNISTRATIVE AGENT]

The undersigned Lender hereby consents to this Amendment

 

___________________________________________, (Name of Institution) By:      

Name:

Title:

[Signature Page to Amendment]